DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Remarks
Remarks filed 04/20/2021 in response to the Non-Final Office Action mailed 1/21/2021 have been entered.
Claims 1-20 are currently pending in U.S. Patent Application No. 17/106,833 and an Office action on the merits follows.

Response to Arguments/Remarks
Applicant’s remarks/arguments with respect to reference Chen et al. (US 2019/0188000), as failing to teach/suggest “determining a base model according to the model description parameter and the sample data; and training the base model according to the sample data”, have been considered and determined non-persuasive and/or moot in view of Dirac et al. (US 2015/0379424).  Regarding Applicant’s remarks concerning the rejection to claim 1 as previously presented, Applicant asserts “using the first sample set and sample labels as a first training sample set, and training the first training sample set based on a preset decision tree scheme to generate a corresponding decision tree prediction model, as disclosed by Chen, cannot constitute a teaching of "determining a base model according to the model description parameter and the sample data; and training the base model according to the sample data to obtain the target data processing model," as recited in claim 1”.  Applicant’s remarks however fail to specify any reason as to why the disclosure of Chen identified does not constitute a teaching of those corresponding claim limitations as required by the claim.  The use of a preset decision tree scheme initially and based on a target application does not appear disqualifying/non-equivalent with respect to those claim requirements concerning the training of a base model.  In other words the base model determination occurs ‘according to’ the parameter and sample data but generally so, and Chen at the minimum suggests a base model that is ‘target application’ specific.  Regardless, updated search and consideration of the claim(s) as a whole identifies Dirac et al. (US 2015/0379424) as pertinent/anticipatory in view of disclosure therein relating to a machine learning service (MLS) and to include for example Fig. 9A “Receive a request from a client via a MLS programmatic interface to perform an operation (e.g. create/read/describe/modify/execute/delete/search) a machine learning entity of a specified type (e.g., a data source, statistics set, feature processing recipe, model, prediction or evaluation) 901”.  Additionally, CN107766940 appears anticipatory in nature (see attached machine translation) at least in view of those reasons/disclosure as identified in the corresponding International Search Report and Written Opinion concerning PCT/CN2019/091853.  See in particular machine translation page 1/7 “In a first aspect, an embodiment of the present application provides a method for generating a model, comprising: in response to receiving a model generation request including a user identifier sent by a terminal of a user, searching a set of model information corresponding to the user identifier from a preset model table, and sending the model information set to the terminal, wherein the model information in the model information set comprises a model category and a model parameter, and the model table is used for representing a corresponding relationship between the user identifier and the model information; in response to receiving the model category and model parameters selected by the user from the model information set sent by the terminal, determining a neural network matching the model category and the model parameter selected by the user;” and “In some embodiments, obtaining the model based on the sample data set and the neural network training includes selecting the sample data from the sample data set to perform the following training steps: training the neural network with the sample data.  Adjusting the network parameters of the neural network based on the training result”.  Accordingly, independent claims 1/12/20 warrant rejection at least in view of Dirac et al. (US 2015/0379424) and/or CN107766940 as identified herein and in the rejection(s) that follow.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirac et al. (US 2015/0379424).

As to claim 1, Dirac teaches/suggests a method for constructing a data processing model ([0024] “Various embodiments of methods and apparatus for a customizable, easy-to-use machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes ... The interfaces may, for example, allow non-experts to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models”), comprising:
acquiring a model description parameter (Fig. 15 recipe selection (recipes comprising a plurality of user selectable parameters), Fig. 9A 901 specified entity type, Fig. 16 selected parameter tuning ranges 1654, Fig. 17 1701 received indications, [0025] “In some embodiments, a relatively straightforward recipe language may be supported, allowing MLS users to indicate various feature processing steps that they wish to have applied”, [0058-0059], [0073] “The request may indicate an identifier ID1, selected by the client, which is to be used for the new instance”, [0092], [0094], etc.) and sample data of a target data processing model ([0024] “expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation. In at least some embodiments, in addition to or instead of using predefined libraries implementing various types of machine learning tasks, MLS clients may be able to extend the built-in capabilities of the service, e.g., by registering their own customized functions with the service”, [0025] “Pre-existing services of the provider network, such as storage services that support arbitrarily large data objects accessible via web service interfaces, database services, virtual computing services, parallel-computing services, high-performance computing services, load-balancing services, and the like may be used for various machine learning tasks in at least some embodiments”, [0026] “recipes (e.g., descriptors of feature processing transformations to be applied to input data for training models) ... parameter sets to be used for recipes and/or models”, [0029] “the various entity types supported. For example, for the entity type "DataSource", respective APis similar to "createDataSource", "describeDataSource" (to obtain the values of attributes of the data source), "updateDataSource", "searchForDataSource", and "deleteDataSource" may be supported by the MLS.”, [0056] “A client request to create a data source artifact 602 may include, for example, an indication of an address or location from which data records can be read, and some indication of the format or schema of the data records”, [0059], [0061] “For example, a client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed for different input data sets (e.g., using the same configuration of resources for each of the training or prediction iterations) at specified points in time ... the client may indicate the conditions under which the iterations are to be scheduled (e.g., by the client requesting the equivalent of "re-run model Ml whenever the next set of 1000000 new records becomes available from data source DSl")”, [0079] “data records may first be extracted from a data source ( e.g., by input record handlers such as those shown in FIG. 1 with the help of an MLS I/O library), processed in accordance with one or more recipes, and then used as input for training or prediction”, [0099] “The MLS may determine, e.g., in response to a different API invocation or because the initial submission of the recipe included an execution request, that the recipe is to be applied to a particular data set (element 1710)”);
determining a base model according to the model description parameter and the sample data ([0058-0059] a base/original model (or referencing alias depending on permissions) prior to modification/re-training by developer entities/users in view of new/updated data sets and parameters (to include description parameters), alternatively a base model type to be created in response to MLS user request that is the creation of a machine learning entity of a/the specified type (see Fig. 9A 901) in conjunction with user specified Data Source(s) see disclosure above); and
training the base model according to the sample data to obtain the target data processing model (Fig. 17, 1707 generate executable version of recipe, [0027] ‘model training’, [0030] “In some embodiments, some machine learning models may be created and trained ... while model developers may be allowed to modify the pointer and/or modify the underlying model”, [0059] “At least two types of artifacts representing machine learning models or predictors may be generated and stored in the depicted embodiment. Often, the process of developing and refining a model may take a long time, as the developer may try to improve the accuracy of the predictions using a variety of data sets and a variety of parameters”, [0061] “For example, a client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed for different input data sets”).

As to claim 2, Dirac teaches/suggests the method of claim 1.
Dirac further teaches/suggests the method wherein the model description parameter comprises at least one of: a name of the target data processing model, a data label, a data feature, or an evaluation metric (Fig. 15 recipe selection (recipes comprising a plurality of user selectable parameters), Fig. 9A 901 specified entity type, Fig. 16 selected parameter tuning ranges 1654, Fig. 17 1701 received indications, [0025] “In some embodiments, a relatively straightforward recipe language may be supported, allowing MLS users to indicate various feature processing steps that they wish to have applied”, [0058-0059], [0073] “The request may indicate an identifier ID1, selected by the client, which is to be used for the new instance”, [0092], [0094], etc.).

As to claim 11, Dirac teaches/suggests the method of claim 1.
Dirac further teaches/suggests the method wherein the model description parameter comprises a model type of the base model (Fig. 9A 901 model type), and a split rule of the sample data (sample data disclosure identified for the case of claim 1 above in further view of [0035] “The input record handlers may, for example, perform such tasks as splitting the data records, sampling the data records, and so on, in accordance with a set of functions defined in an I/O library of the MLS”).

As to claim 12, this claim is the system/device claim corresponding to the method of claim 1, and is rejected accordingly.  Corresponding structure may be found in Dirac Figures 1, 2 and 18, and associated disclosure.

As to claim 13, this claim is the system/device claim corresponding to the method of claim 2, and is rejected accordingly.  

As to claim 20, this claim is the non-transitory CRM claim corresponding to the method of claim 1, and is rejected accordingly.  


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:



Allowable Subject Matter
	Claims 3-10 and 14-19 would be allowable if rewritten to overcome any rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Regarding the limitations of claim(s) 3/14, Dirac suggests a model prediction type to include binary or multi-class classification or regression in e.g. [0030], and further teaches/suggests candidate groups of predictive variables that may contribute to one or more models’ success (greater predictive power) during implementation (see e.g. [0064]), however references of record to include Dirac, fail to serve in any obvious combination teaching each and every limitation as required therein.  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669